DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed February 8th, 2022 has been entered. Claims 11, 13-14 and 16-32 are pending. Claims 11 and 26 have been amended by the Applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13-14, 16, 19-20, 24-29 and 32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bush et al, US 7852178 [Bush].
Regarding claims, 11 and 26, Bush discloses (figs. 1-3) a switching device (10) comprising:
at least one stationary contact (68) in a switching chamber (32) containing a gas comprising H2 [col. 5, lines 55-59]; and
at least one movable contact (22) in the switching chamber (32),
where the switching chamber (32) has a switching chamber wall (62) and a switching chamber base (66),

where the switching chamber wall (62) at least partially comprises a polymer material [col. 4, lines 34-46].
Regarding claims 13 and 27, Bush further discloses where the switching chamber base (66) has a plastic shield comprising a polymer material [col. 4, lines 44-46].
Regarding claims 14 and 28, Bush further disclose where the switching chamber base (66) is consists essentially of the polymer material [col.4, lines 44-46].
Regarding claims 16 and 29, Bush further disclose where the switching chamber wall (62) consists essentially of the polymer material [col.4, lines 36-39].
Regarding claim 19, Bush further discloses where at least one blowout magnet is arranged in the switching chamber (32) [col.4, lines 53-56].
Regarding claims 20 and 32, Bush further discloses where the gas has an H2 content of at least 50% [col. 5, lines 59-60].
Regarding claim 24, Bush further discloses where the one movable contact (22) is connected to an armature (14) comprising a magnetic core (16) via a shaft (36).
Regarding claim 25, Bush further discloses a housing (12) and a magnetic coil (18), where the switching chamber (32) and the magnetic coil (18) are located inside the housing (12) one above another in an axial direction, where the magnetic coil (18) surrounds the magnetic core (16), and where magnetic coil (18) is configured to move the magnetic core (16) via a magnetic field.
Claims 17-18 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of GB1140612.

GB1140612 discloses (figs.1 and 4) a circuit breaker having an arc-chamber (64) where a polymer material comprises a polyoxymethylene, claims 17 and 30; and where the polyoxymethylene has the structure (CH20)n, claims 18 and 31 [page, lines 52-68].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching chamber material of Bush, with the arc chamber material taught by GB1140612, thereby providing a material that ensures a substantial amount liberating hydrogen gas that aids in rapid cooling and extinguishing of the arcs generated during contact separations.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Wang et al, CN105132726 [Wang].
Regarding claims 21-23, Bush fails to explicitly disclose wherein the at least one stationary contact comprises copper and the one movable contact comprises copper, claim 21; wherein the at least one stationary contact comprises copper and a further metal and the one movable contact comprises copper and the further metal, claim 22; and, wherein the further metal is W, Ni and/or Cr, claim 23.
Wang discloses a contact material comprising copper-chromium suitable for contactors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the contact material of Bush with the contact material taught by Wang, thereby providing contacts that have good electrical conductivity, high electrical ablation resistance and improve the service life of the contactor.
Response to Arguments
Applicant's arguments filed February 8th, 2022 were fully considered. All relevant arguments have been addressed in the new rejections, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833